     Case 2:20-cv-03373-ODW-JPR Document 10 Filed 05/26/20 Page 1 of 4 Page ID #:437



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
       MARVIN LOUIS LOWERY, JR.,        )   Case No. CV 20-3373-ODW (JPR)
11                                      )
                          Plaintiff,    )
12                                      )   ORDER DISMISSING ACTION FOR
                     v.                 )   FAILURE TO PROSECUTE AND DENYING
13                                      )   DEFENDANT’S MOTION TO DISMISS AS
       CITY OF LOS ANGELES et           )   MOOT
14     al.,                             )
                                        )
15                        Defendants.   )
16
17          On April 10, 2020, Defendant City of Los Angeles removed
18 this civil-rights action to this Court and a week later moved to
19 dismiss it, arguing that Plaintiff had failed to state a claim.
20 On April 17, the previously assigned Magistrate Judge set a
21 briefing schedule on the motion, warning Plaintiff that if he
22 failed to oppose it it could be granted on that basis alone.
23 Plaintiff’s opposition to the motion was due May 17.              He did not
24 file one or request an extension of time to do so.             On May 14,
25 mail the Court had sent Plaintiff at his address of record was
26 returned as undeliverable, with the notation “Return to Sender.”
27 He has not filed a change of address, nor has he communicated
28 with the Court in any way since his lawsuit was removed here.

                                             1
     Case 2:20-cv-03373-ODW-JPR Document 10 Filed 05/26/20 Page 2 of 4 Page ID #:438



 1          Local Rule 41-6 provides that
 2          [a] party proceeding pro se shall keep the Court . . .
 3          apprised of such party’s current address . . . . If mail
 4          directed by the Clerk to a pro se plaintiff’s address of
 5          record is returned undelivered by the Postal Service, and
 6          if, within fifteen (15) days of the service date, such
 7          plaintiff fails to notify, in writing, the Court and
 8          opposing parties of said plaintiff’s current address, the
 9          Court may dismiss the action with or without prejudice
10          for want of prosecution.
11          Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
12 curiam), examined when it is appropriate to dismiss a plaintiff’s
13 lawsuit for failure to prosecute.           See also Link v. Wabash R.R.
14 Co., 370 U.S. 626, 629–30 (1962) (“The power to invoke
15 [dismissal] is necessary in order to prevent undue delays in the
16 disposition of pending cases and to avoid congestion in the
17 calendars of the District Courts.”).
18          In deciding whether to dismiss a lawsuit for failure to
19 prosecute, a court must consider “(1) the public’s interest in
20 expeditious resolution of litigation; (2) the court’s need to
21 manage its docket; (3) the risk of prejudice to the defendants;
22 (4) the public policy favoring disposition of cases on their
23 merits[;] and (5) the availability of less drastic sanctions.”
24 Carey, 856 F.2d at 1440 (citation omitted).            Unreasonable delay
25 creates a rebuttable presumption of prejudice to the defendants
26 that can be overcome only with an affirmative showing of just
27 cause by the plaintiff.         In re Eisen, 31 F.3d 1447, 1452-53 (9th
28 Cir. 1994).

                                           2
     Case 2:20-cv-03373-ODW-JPR Document 10 Filed 05/26/20 Page 3 of 4 Page ID #:439



 1          Here, the first, second, third, and fifth Carey factors
 2 militate in favor of dismissal.           In particular, by failing to
 3 inform the Court of his address change, Plaintiff has rendered it
 4 unable to communicate with him.           He has not rebutted the
 5 presumption of prejudice to Defendants, and no less drastic
 6 sanction is available.         This is particularly so given that this
 7 is not the first time Plaintiff has failed to keep the Court
 8 updated on an address change.          See Order Dismissing Action,
 9 Lowery v. City of L.A., No. CV 18-9644-R (JPR) (C.D. Cal. May 10,
10 2019) (dismissing lawsuit for failure to prosecute based on
11 plaintiff’s failure to file change of address), ECF No. 17; Order
12 Dismissing Action, Lowery v. City of Beverly Hills, No. 20-2654-
13 ODW (JPR) (C.D. Cal. Apr. 30, 2020), ECF No. 13 (same); see also
14 Scott v. Belmares, 328 F. App’x 538, 539 (9th Cir. 2009)
15 (affirming dismissal of civil-rights lawsuit in part because pro
16 se plaintiff failed to keep court apprised of change of address
17 under Local Rule 41-6).         Although the fourth Carey factor weighs
18 against dismissal — as it always does — together the other
19 factors outweigh the public’s interest in disposing of the case
20 on its merits.        Indeed, because of Plaintiff’s repeated filing of
21 lawsuits that he does not prosecute, dismissal should be with
22 prejudice.
23
24
25
26
27
28

                                           3
     Case 2:20-cv-03373-ODW-JPR Document 10 Filed 05/26/20 Page 4 of 4 Page ID #:440



 1          It therefore is ORDERED that this action is dismissed with
 2 prejudice under the Court’s inherent power to achieve the orderly
 3 and expeditious disposition of cases and because Plaintiff has
 4 failed to prosecute it.         Defendants’ motion to dismiss is DENIED
 5 as moot.
 6          LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
       DATED: May 26, 2020               ___________________________
 8                                         OTIS D. WRIGHT II
                                           U.S. DISTRICT JUDGE
 9 Presented by:
10 __________________________
       Jean P. Rosenbluth
11 U.S. Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
